Case 2:21-cv-00292-SPC-MRM Document 3 Filed 04/09/21 Page 1 of 11 PagelD 70

Filing # 122127422 E-Filed 02/26/2021 09:51:49 AM

IN THE CIRCUIT COURT OF THE TWENTIETH JUDICIAL CIRCUIT
IN AND FOR CHARLOTTE COUNTY, FLORIDA
CIVIL DIVISION
ROHINI SINGH,
Plaintiff,
CaseNo;  21000251CA

Vv.

ALLEGIANT AIR, LLC, a foreign
limited liability company,

Defendant.

COMPLAINT
COMES NOW, Plaintiff, ROHINI SINGH, by and through her undersigned counsel, and

sues the Defendant, ALLEGIANT AIR, LLC, a foreign limited liability company, and alleges the

following:

JURISDICTION

1. This is an action for damages in excess of thirty thousand dollars ($30,000.00)
excluding interest and costs.

2. At all times material hereto, Plaintiff, ROHINI SINGH (hereinafter “SINGH”), was
a resident of Charlotte County, Florida.

3. At all times material hereto, Defendant, ALLEGIANT AIR, LLC, (hereinafter
“ALLEGIANT”), is and was a foreign limited liability company, registered and authorized to
conduct business in the state of Florida, and which regularly conducts business in Charlotte
County, Florida.

4, Defendant ALLEGIANT is an employer as defined by the laws under which this

action is brought and employs the required number of employees.
Case 2:21-cv-00292-SPC-MRM Document 3 Filed 04/09/21 Page 2 of 11 PageID 71

ADMINISTRATIVE PREREQUISITES

5. All conditions precedent to bringing this action have occurred.

6. SINGH timely filed a charge of discrimination with the Equal Employment
Opportunity Commission (“EEOC”) and the Florida Commission on Human Relations (“FCHR”)
regarding the acts complained of herein, a copy of which is attached hereto as Exhibit “A.”

7. More than 180 days have passed since the filing of those charges with no

determination as to cause having been issued by the investigating agency.

GENERAL ALLEGATIONS

8. SINGH began her employment with ALLEGIANT on or around July 2007, with
the last position held as General Manager at ALLEGIANT’s Punta Gorda, Florida location.

9, Up until January 2018, SINGH was a valued employee of ALLEGIANT and
received positive reviews and performance evaluations.

10. ‘In or around January 2018, ALLEGIANT hired a new Regional Manager, Tony
Grantham, who became SINGH’s Supervisor.

11. Immediately after Mr. Grantham was hired, he began denigrating SINGH by
making outrageous derogatory comments about her national origin, race and age in an effort to get
SINGH to resign from her position.

12. The derogatory comments and behavior made by Grantham were made until her
termination. Some examples include, but are not limited to, the following:

a, Grantham would constantly and repeatedly disparage and belittle SINGH’s
accent and ask her if she understood the English language;
b. Grantham would repeatedly ask SINGH if it was a “cultural” thing

(referring to her written and verbal communications in performing her job);
Case 2:21-cv-00292-SPC-MRM Document 3 Filed 04/09/21 Page 3 of 11 PagelD 72

c. Grantham would repeatedly ask SINGH when she would be retiring;

d. Grantham would belittle and demean SINGH constantly by asking her
whether she “got it” when communicating with her in such a manner as to
cause her embarrassment and humiliation in front of her business peers;

e. Grantham eventually told SINGH that it was time for her to retire and
collect her retirement badge.

13. SINGH began complaining and reporting the harassing and discriminatory
comments made to her by Grantham, however, no investigation into SINGH’s complaints was ever
performed, nor was Grantham ever disciplined for his conduct toward SINGH.

14. Onor about March 7, 2019, after SINGH repeatedly complained about Grantham’s
treatment and discriminatory comments toward her, Grantham advised SINGH that she was the
subject of a company investigation and suspended her.

15. Plaintiff returned to work on March 14, 2019 and on or about March 19, 2019,
Grantham again asked SINGH whether she would be retiring.

16. Throughout April 2019, SINGH was subjected to more derogatory comments about
her national origin (by the use of her spoken English language), race and age by Grantham.

17. On or about April 26, 2019, SINGH was advised by Anna Mortimer and Mr.
Grantham that her performance was below standard and that she should resign and collect her

retirement badge from Allegiant.

18. On or about May 5, 2019, SINGH again reported to the Vice President of Human
Resources her concerns of age, national origin and race discrimination and retaliation she was

experiencing from Grantham.
Case 2:21-cv-00292-SPC-MRM Document 3 Filed 04/09/21 Page 4 of 11 PagelD 73

19. On May 8, 2019, SINGH was terminated by Adrianna Ramirez and Tony
Grantham. The paperwork presented wrongly identified SINGH’s termination as a resignation

effective June 1, 2019.

COUNT I
FCRA - NATIONAL ORIGIN

20. SINGH realleges and adopts the allegations stated in Paragraphs 1 - 19.

21. SINGH is a member of a protected class under the Florida Civil Rights Act.

22. By the conduct described above, ALLEGIANT engaged in unlawful employment
practices and discriminated against SINGH on account of her national origin in violation of the
Florida Civil Rights Act (FCRA).

23, ALLEGIANT knew or should have known of the discrimination.

24, Asa result of ALLEGIANT’s unlawful discrimination, SINGH has suffered and
continues to suffer damages.

25. | WHEREFORE, SINGH prays for the following past and future damages against
ALLEGIANT:

a. Back pay and benefits;

b. Interest on back pay and benefits;

c. Front pay and benefits;

d. Compensatory damages for emotion pain and suffering;

e, For costs and attorney’s fees;

f. For any other relief this Court deems just and equitable.
COUNT I

FCRA - AGE DISCRIMINATION

 

26. SINGH realleges and adopts the allegations stated in Paragraphs 1 — 19.
Case 2:21-cv-00292-SPC-MRM Document 3 Filed 04/09/21 Page 5 of 11 PagelD 74

27. | SINGH is a member of a protected class under the Florida Civil Rights Act.

28. By the conduct described above, ALLEGIANT engaged in unlawful employment
practices and discriminated against SINGH on account of age in violation of the Florida Civil
Rights Act.

29. | ALLEGIANT knew or should have known of the discrimination.

30. Asa result of ALLEGIANT’s unlawful discrimination, SINGH has suffered and
continues to suffer damages.

31. | WHEREFORE, SINGH prays for the following past and future damages against
ALLEGIANT:

a. Back pay and benefits;

b. Interest on back pay and benefits;

c. Front pay and benefits;

d. Compensatory damages for emotion pain and suffering;

e. For costs and attorney’s fees;

f. For any other relief this Court deems just and equitable.
COUNT IT

FCRA - RACE DISCRIMINATION

 

32. SINGH realleges and adopts the allegations stated in Paragraphs 1 — 19.

33. | SINGH is amember of a protected class under the Florida Civil Rights Act.

34. By the conduct described above, ALEGIANT engaged in unlawful employment
practices and discriminated against SINGH on account of her race in violation of the F lorida Civil
Rights Act.

35. | ALLEGIANT knew or should have known of the discrimination.
Case 2:21-cv-00292-SPC-MRM Document 3 Filed 04/09/21 Page 6 of 11 PageID 75

36.  Asaresult of ALLEGIANT’s unlawful discrimination, SINGH has suffered and
continues to suffer damages.
37. WHEREFORE, SINGH prays for the following past and future damages against
ALLEGIANT:
a. Back pay and benefits;

b. Interest on back pay and benefits;

c, Front pay and benefits;
d. Compensatory damages for emotion pain and suffering;
e. For costs and attorney’s fees;

i For any other relief this Court deems just and equitable.
COUNT IV
FCRA — RETALIATION
38. SINGH realleges and adopts the allegations stated in Paragraphs 1 — 19.
39, SINGH suffered an adverse employment action for opposing an employment
practice made unlawful by Florida Statutes Chapter 760.
40. The above described acts of retaliation constitute a violation of Florida Statutes
Chapter 760 for which ALLEGIANT is liable.
41. Asa result of ALLEGIANT’s unlawful retaliation, SINGH has suffered and
continues to suffer past and future damages.
42. WHEREFORE, SINGH prays for the following past and future damages against
ALLEGIANT:
a. Back pay and benefits;

b. Interest on back pay and benefits;
Case 2:21-cv-00292-SPC-MRM Document 3 Filed 04/09/21 Page 7 of 11 PagelD 76

c. Front pay and benefits;

d. Compensatory damages;

e Pecuniary and non-pecuniary losses;

f. Costs and attorney’s fees; and

2. For any other relief this Court deems just and equitable
PUNITIVE DAMAGES

SINGH hereby reserves the right to amend this Complaint to allege punitive damages upon

the filing of record evidence pursuant to Fla. Stat. 768.72.

DEMAND FOR JURY TRIAL
WHEREFORE, Plaintiff, ROHINI SINGH, demands a trial by jury and judgment against
Defendant, ALLEGIANT AIR, LLC, for an amount within the jurisdictional limits of this Court,
to wit: More than Thirty Thousand ($30,000.00) Dollars, plus costs, and for such other relief to

which SINGH may be entitled.

DATED this 26__ day of February, 2021.

FLORIN ROEBIG, P.A.

 

THOMAS D. ROEBIG, JR., ESQUIRE
Florida Bar No.: 0651702

v PARKER Y, FLORIN, ESQUIRE
Florida Bar No.: 0127139
TAYLOR D. ROEBIG, ESQUIRE
Florida Bar No.: 1002817
Primary Email: TDR@FlorinRoebiz.com
Secondary Email: PFlorin@FlorinRoebig.com

Lisa@iFlorinRoebig.com

777 Alderman Road
Palm Harbor, Florida 34683

 

7
Case 2:21-cv-00292-SPC-MRM Document 3 Filed 04/09/21 Page 8 of 11 PagelD 77

Telephone No.: (727) 786-5000
Facsimile No.: (727) 772-9833
Attorneys for Plaintiff
Case 2:21-cv-00292-SPC-MRM Document 3 Filed 04/09/21 Page 9 of 11 PagelD 78

 

 

 

 

~ CHARGE OF DISCRIMINATION
AGENCY CHARGE NUMBER

This form is affected by the Privacy Act of 1974; See Privacy Act Statement beft: T FEPA
compleinghhisfom t_ee0c__510-2020-01440
State or local agancy, if'any: Florida Commission On Human Relations and EEOC
Name (fndicate Mr., Mrs., Ms.) HOME TELEPHONE (Include Area Cade)
Rohini Singh __ (209) 818-1635
STREET ADDRESS CITY, STATE AND ZIP CODE DATE GF BIRTH
7476 Mikasa Dr. Punta Gorda, FL 33950 03/21/1967

 

NAME OF THE EMPLOYER, LABOR ORGANIZATION, EMPLOYMENT AGENCY, APPRENTICESHIP COMMITTEE,
STATE OR LOCAL GOVERNMENT AGENCY WHO DISCRIMINATED AGAINST ME (if more than one, list betow)

 

 

 

 

NAME NUMBER OF EMPLOYBES, MEMBERS TELEPHONE (include area code}
Allegiant Air, LLC 4000 (702) 505-8888

STREET ADDRESS CITY, STATE AND ZIP CODE COUNTY

1201 North Town Center Drive Las Vegas, NV 89144 Clark

CAUSE OF DISCRIMINATION BASED ON (Check appropriate box(es)) DATE DISCRIMINATION TOOK PLACE
RACE coLor [J SEX [J RELIGION [] NATIONALORIGIN &l EARLIEST LATEST
RETALIATION [J AGE & DISABILITY ([) OTHER (Specify 1/2019 05/08/2019

 

 

THE PARTICULARS ARB (if addilional space is needed, attach extra sheet(s))

I: PERSONAL HARM: I began my employment with Allegiant Air in July 2007, and served as a General
Manager. In January 2018, Tony Grantham, a new Regional Manager was put in place overseeing me.
Throughout the time he supervised me, Mr. Grantham would repeatedly denigrate me about my accent
and ask me if ] understood the English language and ask me if was a “cultural thing”. He also frequently
questioned when 1 would be retiring, such as by telling me 1 should “be retired and enjoying life.”

In 2018 I began voicing my concerns about Mr. Grantham’s treatment towards me but nothing was done
to address or alleviate my concerns.

In March 2019 I voiced my concerns to VP of Accounting, Greg Anderson, who then spoke with my
VP, Kenny Wilper. Shortly after this, 1 began to be retaliated against.

On March 7, 2019, I was told by Mr. Grantham that I was suspended pending an investigation. He also
told me that it would be in my best interest to retire as he was not happy with me. He continued to
question whether I understood English and when I would “‘get it” and that he “wants me out.” I returned
to work on March 14, 2019, after the investigation. On March 19, 2019, Mr. Grantham asked me again if

I planned to retire.
Through April, 2019, this questioning of when I was going to retire and my language persisted.

On April 26, 2019, I was advised by Anna Mortimer and Mr. Grantham that my performance was below
standard and that I should resign and collect my retirement badge from Allegiant.

On May 5, 2019, 1 reported my concerns of age discrimination, national origin and race discrimination
and retaliation to the VP of Human Resources at Allegiant. On May 8, 2019, I received a call from
Adrianna Ramirez and Tony Grantham stating that they were releasing me from my duties, The
paperwork presented wrongly identified my termination as a resignation effective June 1, 2019.

I: RESPONDENT'S REASON FOR ADVERSE ACTION: I was told I was terminated for lack of
performance on May 8, 2019, three days after reporting my concems of age, national origin and/or race
discrimination and retaliation.

Il: STATEMENT OF DISCRIMINATION: I believe I was discriminated against because of my age, race
Case 2:21-cv-00292-SPC-MRM Document 3 Filed 04/09/21 Page 10 of 11 PagelD 79

” and/or national origin in violation of the Florida Civil Rights Act, as well as the Age Discrimination in
Employment Act of 1967 and Title VII of the Civil Rights Act of 1964. I also believe I was retaliated
against for objecting to the discriminatory treatment based on the above.

Dd I want this charge fled with both the EEOC and the Stale or
local agency, if any. | will advise the agencies if 1 change my address or
telephone number and cooperate fully with them in the processing of my
charge in accordance with their procedures,

1 swear or affirm that T have read the above charge and that it is truc to
the best of my knowledge, information and belief.
{ declare under penalty ot perjury that the foregoing is true and correct.

nte1-30197 RL LPB

DATE ' CHARGING PARTY (Signature)
EEOC FORM 5 (Rev, 06/92)

NOTARY - (When necessary for State and Local Requirements)
SIGNATURE OF COMPLAINANT SUBSCRIBED AND
SWORN TO BEFORE ME THIS DATE

NOTARY PUBLIC:

SIGN:

 

PRINT:
State of Florida at Large (SEAL)

 
Case 2:21-cv-00292-SPC-MRM Document 3 Filed 04/09/21 Page 11 of 11 PagelD 80

 

 

ACKNOWLEDGMENT

 

A notary public or other officer completing this
certificate verifies only the Identity of the Individual
who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or
validity of that document.

State of California .
County of St SLAMS )

On ul [iA | zo IA before me, Arielle Compton Notanifiblic

(insert name and fitle of the officer} -

personally appeared KRohi Y Si nah
who proved to me on the basis of satisfactory evidence to be the person(s) whose name(s)¥g/are
subscribed to the within instrument and acknowledged to me that he/she/they executed the same in
s/her/thgir authorized capacity(ies), and that by his/her/tkeir signature(s) on the instrument the
person(s), or the entity upon behalf of which the person(s) acted, executed the instrument.

 

 

 

| certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing
paragraph Is true and correct.

 
   
    

~*~ ARIELLE COMPTON
COMN.# 2305483
| NOTARY PUBLIC - CALIFORNIA
STANISLAUS COUNTY
My Comm. Expires Sap, 16, 2023

 
 

WITNESS my hand and official seal.

Signature Ce : (Seal)

  
  

 

 
